 In the Matter of CORONA CITRus AssoCIATIONandCORONA CITRUSWORKERSINDUSTRIAL UNION, LOCAL#342OF THE UNITED CAN-NERY,,11A(RICULTURAL, PACKING AND ALLIED WORKERS OF AMI:RICA,C.1.0.1Case No. R-1871.-Decided July 3, 1941)Jurisdiction:citrus packing industryInvestigation and Certification of Representatives:existence of question whereemployer refuses to accord full recognition to union; election necessary. 'After retus'e] to bargain with petitioning union on the ground that theCompany's employees are not subject to the Act, a new local assumeajurisdiction over said employees and no showing is made that said localrequested recognition.Held that a question concerning representation hasarisen irrespective of change in the structure of the unionUnder the provisions of the constitution of the international union, anapplication for membership in it is also an application for membership'in the appropriate local or localsHeld applications for membership ininternational union by a substantial number of employees of the Companyis sufficient designation of local seeking its name on ballot.Unit Appropriatefor CollectiveBargaining:allproduction employees of theCompany employed in processing, grading, packing, and shipping productsof the Company, and all maintenance employees wherever located, includingreceivers, general floor laborers, graders, packers, lidders, tally girls, boxmakers, mechanics, and the assistant bookkeeper, but excluding officials ofthe Company, supervisory employees, employees having the right to hireand/or fire, and clerical employees wherever locatedDefinitions:Packinghouseworkers engaged in handling, processing, and packingcitrus fruits held not agricultural laborers within the meaning of the Act.Practice and Procedure:Pursuant to a motion made subsequent to the hearing, one local orderedsubstituted for the petitioning local as party petitioner in the proceedings in allrespects as if said local had participated in the proceedings provided the substi-tuted local files with the Board a statement that it assents to the substitutionof itself and waives any right of notice and binds itself to the record as.made.Mr. James A. Cobey,for the Board.Mr. Ivan G. McDaniel,by 111r.George C. Lyon,of Los Angeles,.Calif., for the Company.Mr. T. R. Rasmussen,of Los Angeles, Calif., for the Union.Mr. Louis S. Penfield,of counsel to the Board.In accordance with a motion filed after the heaiing heicin, which we hereinaftergrant, the caption of the case has been changed25 N. L. R. B., No. 15.77 78DECISIONSOF NATIONALLABOR RELATIONS BOARDDECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn April 5, 1940, Fruit and Vegetable Packing House WorkersUnion #78, affiliated with United Cannery, Agricultural, Packing andAlliedWorkers of America,2 herein called the Fruit and VegetableWorkers Union, a local of United Cannery, Agricultural, Packing andAllied Workers of America, an International labor organization, hereincalled the United, filed with the Regional Director for the Twenty-first Region (Los Angeles, California) a petition alleging that aquestion affecting commerce bad arisen concerning the representationof employees of Corona Citrus Association, Corona, California, hereincalled the Company, and requesting an investigation and certificationof representatives pursuant to Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, herein called the Act. In accordancewith our ruling below upon a certain motion of the Fruit and VegetableWorkers Union filed with the Board after the hearing herein, men-tioned hereinafter, said petition is amendednine pro tuneas of AprilS. 1940, by striking therefrom the name of the Fruit and VegetableWorkers Union, as party petitioner, and substituting therefor asparty petitioner the name of Corona Citrus Workers Industrial Union,Local #342 of the United Cannery, Agricultural, Packing and AlliedWorkers of America, C. I. 0., herein called the Union, a labor organi-zation which also is a local of the United.On May 13 the NationalLabor Relations Board, herein called the Board, acting pursuant toSection 9 (c) of the Act and Article III, Section 3, of National LaborRelations Board Rules and Regulations-Series 2, as amended, orderedan investigation and authorized the Regional Director to conduct itand to provide for an appropriate hearing upon due notice.On May 20, the Regional Director issued a notice of hearing,copies of which, together with copies of the petition, were duly servedupon the Company and upon the Fruit and Vegetable WorkersUnion.'Pursuant to the notice a hearing was held on June 3 4 at LosAngeles, California, before James A. Cobey, the Trial ExaminerThis is the correct name of the labor oigauization, as set forth in its constitution3 The Union was not served with notice of hearing nor did it participate in the hearingHoweier, as appeals from what is set forth below, we assume that the Union haswaived or is willing to wane, notice of hearing and pal ticipation in the hearing uponthe petition, and to accept the record as made for purposes of a determination of repi-sent.itiveswe have piovided below for an opportunity to it to affirm this assumption3The notice of hearing specified that said heating would be conducted on June 4. 1940At the heating the parties waived notice of the change of date of hearing and allobjections to holding the hearing on June CORONACITRUS ASSOCIATIONS79,dulydesignated, by the Board.The Company was representedby counsel and the Fruit and Vegetable Workers Unions by itsrepresentatives.Both of said parties participated in the hearing.Full opportunity to be heard,to examineand cross-examine wit-nesses, and to introduce evidence bearing oil the issues was affordedthe parties.At the beginning of the hearing the Company moved todismiss the proceedings for want of jurisdiction of the subject mat-ter, on the ground that all the employees of the Company referred toin the petition and involved herein are excepted, as agriculturallaborers, from the provisions of the Act, and, further, that the Com-pany is not engaged in nor do its operations affect interstate com-merce.Ruling upon this motion was reserved for the Board. Forreasons sufficiently appearing below, the motion is hereby denied.During the course of the hearing the Trial Examiner made variousrulings on objections to the admission of evidence.The Board hasreviewed the rulings of the Trial Examiner and finds that no prej-udicial errors were committed.The rulings are hereby affirmed.Snice the hearing the Company has submitted to the Board a briefin support of its position.Subsequent to the hearing and on June 14 the Fruit and VegetableWorkers Union, by its representatives lodged with the Board awritten motion, together with a certain stipulation annexed theretoentered into by itself and the Company.'On June 19 the Boardissued an order snaking said motion and stipulation part of therecord herein, and duly served copies thereof upon, among others,the Company and the .Fruit and Vegetable Workers Union. TheThe Company has not opposed the- allowance of this motion, andwe assume from its participation in said stipulation that it has no ob-jection to action by the Board in conformity therewith. In said-notion the Fruit and Vegetable Workers Union requested that itsname be striken from the record wherever the same therein appearedand that the name of the Union be substituted therefor. In theannexed stipulation it and the Company agreed, subject to approvalby the Board, that if a certain named individual were called as awitness herein, he would testify, in substance, that on May 27, 1940,the United chartered the Union as a local thereof comprising themembership of the United 8 in and about Corona, California, in-cluding employees of the Company who were members of the United,that the Union has jurisdiction over employees of the Company.6 See footnote 3,supra6 This is thesameindividual who appeared at the hearing in behalf of the Pnut andvegetable workers Union'while it is not entirely clear from these documents, we base concluded that thePiuit and Vegetable workers Union is the party making the motion and in whose behaltthe stipulation was executed8Membership in any local of the United includes membership in the United 80DECISIONS OF NA1IONAL LABOR' RELATIONS BOARDand that "this change in organizational structure" was not knownby the representative of the Fruit and Vegetable Workers Unionat the time he appeared for the petitioner at the hearing herein-The record shows that the membership of the Fruit and VegetableWorkers Union includes members of the United employed in wideareas in Arizona and California, and in the Hawaiian Islands.Atthe hearing this organization claimed jurisdiction over, and to rep-resent for collective bargaining purposes, persons affiliated with the,United in and about Corona, California. In view of the facts thusstipulated to and the record, the Board interprets the motion inquestion as one to amend the petition in the manner already indicated,to substitute the Union as party petitioner in these proceedings inthe place and stead of the Fruit and Vegetable Workers Union inall respects and to the same extent as if the Union and not the Fruitand Vegetable Workers Union had been and had acted as the partypetitioner herein, to place the name of the Union and not that ofthe Fruit and Vegetable Workers Union upon the ballot in any elec-tion which may be directed herein, and for any and all other action con-sistent therewith and with the application made in said motion; andto that end suggesting that the Union be taken as assenting to theforegoing,waiving all right to notice of and participation in ahearing on the petition, and consenting to being bound by the recordto the same extent as the Fruit and Vegetable Workers Union hereinmay be bound. The Board hereby approves said stipulation, findsthe facts to be as therein alleged and hereinafter set forth, and grantssaidmotion.Inasmuch as it is unclear from the motion paperswhether the Union itself has joined in the application therein madeand, hence, whether it assents to action herein in conformity there-with, the election which we have directed below shall be held only iftheUnion files with the Regional Director, as part of the recordherein, and leave is hereby granted the Union so to do, its statementsetting forth that it assents to the substitution of itself as partypetitioner herein, waives any right to notice of or participation in ahearing upon the petition, and binds itself to the record as made tothe same extent as the Fruit and Vegetable Workers Union may orotherwise would be found.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYThe Company is a cooperative association organized and existingunder the laws of the State of California.s It has a membership of9Agi icultural Code of California,Ch, 4, div 6 CORONA CITRUS ASSOCIATIONS81t 9 citrus fruit growers, who own some 990 acres of citrus fruit grovesin and near Corona, California.The Company is engaged in thebusiness of picking, receiving, handling, washing, grading, assem-bling, and packing the citrus fruits of its members, and in shippingthe fruit for marketing, as more particularly set forth hereinafter,under a marketing agreement with the Queen Colony Fruit Ex-change, a California corporation, -,whicli has a marketing agreementwith the California Fruit Growers Exchange, herein called the FruitExchange, also a California corporation.In connection with its operations the Company owns and inai n-iains a packing house in Corona where the various processes fromreceiving to shipping the fruit of its members are carried on.Thework involved is seasonal, dependent upon the maturity of the vari-ous - fruits and upon grove conditions. In 1939 the Company em-ployed a maximum of 106 and a minimum of 27 persons in itspacking house.Between May 1 and 16, 1940, it employed 73 suchworkers.These proceedings are concerned only with employees ofthe Company who work at the packing house.As already indicated the fruits packed by the Company are grownby its constituent members. In pursuance of a contract with eachmember the Company undertakes to market all fruit grown, andupon a sale thereof transmits to such member the avails thereof lessan amount to cover the- cost of packing. and marketing and certaincapital expenditures.The Company does its marketing through theQueen Colony Fruit Exchange, a so-called district exchange, and theFruit Exchange, an organization comprising the afore-mentionedand 24 other district exchanges.The Company has a written con-tract with the Queen Colony Fruit Exchange which provides formarketing by the exchange of all fruit controlled by the Company.In turn, the Fruit Exchange has a written agreement with the QueenColony Fruit Exchange for the marketing of all fruit controlledby such district exchange.The Fruit Exchange sells the fruitmarketed through the Queen Colony Fruit Exchange, and shipmentsaremade under bills of lading designating the Fruit Exchange asconsignor and consignee.Seventy-eight per cent of all citrus fruitsgrown in California and Arizona are marketed in similar mannerby and through the Fruit Exchange. It conducts a large sales or-ganization with headquarters in Los Angeles, California, and withdistrict sales offices in 57 of the larger cities of North America. Ithas 32 additional suboffices in smaller centers. It engages in adver-tising campaigns featuring the trade mark "Sunkist" throughoutthe United States, and in Canada and Great Britain, and advertisesinperiodicals, recipe books, consumer educational material, anddealer displays which are circulated all over the world.The agree-ment between the Fruit Exchange and the Queen Colony Fruit Ex- 82DECISIONSOF NATIONALLABOR RELATIONS BOARDchange lists as one of its principal purposes and objects, "That thebusiness engaged in, being interstate in character, to secure at alltimes full compliance with the laws of the United Statesconcerning Interstate Commerce. . . ."10In the 1938-1939 citrus fruit crop year, a typical year for the Com-pany, the Company received at its packing house an amount of citrusfruit totalling, when packed, at least 243,900 boxes.It diverted 31,346of these boxes for use as byproducts, and, under the agreements abovementioned marketed through the Fruit Exchange, which made ship-ments thereof, 13,502 boxes in intrastate commerce, and 199,502 boxes,valued in excess of $100,000, in interstate and foreign commerce.Asset forth below the fruit destined for such commerce was placed byemployees of the Company onto railroad cars consigned for markets inCalifornia, other States, and foreign countries.H. THE ORGANIZATIONS INVOLVEDCorona Citrus Workers Industrial Union, Local #342 of the UnitedCannery, Agricultural, Packing and AlliedWorkers of America,C. 1. 0., is a local of United Cannery, Agricultural, Packing and AlliedWorkers of America, a labor organization affiliated with Congress ofIndustrial Organizations.The Union admits to membership personsemployed at packing houses in and about Corona, California, includingpersons employed in the packing house of the Company.The Unionwas chartered as a local of the United on May 27, 1940, with its member-ship comprising the membership of the United in the mentioned areaand with jurisdiction over the Company's employees.Fruit and Vegetable Packing House Workers Union #78, affiliatedwith United Cannery, Agricultural, Packing and Allied Workers ofAmerica, is a local of United Cannery, Agricultural, Packing andAlliedWorkers of America, admitting to membership workers em-ployed in and around fruit and vegetable packing sheds, warehouses,and grounds in Phoenix and Yuma, Arizona; Imperial Valley, Salinas,and Lindsay, California; Hawaiian Islands, and elsewhere.On May27, 1940, in pursuance of a reorganization of the parent body, the Fruitand Vegetable Workers Union lost what jurisdiction it had over, andits representation of, workers so employed in and about Corona,California, including employees of the Company.III.THE EMPLOYEES OF THE COMPANYThe Companyemploys in its packing house,receivers,floor laborers,graders,packers,lidders,box makers, mechanics, and an10Pi tut Growers Supply Company, a subsidiary supply departmentof the Fruit Fx-chanee, futuishes orchard and packing materials to affiliatedgrower members and con-trols tmrbei holdings, lumber mulls, and box-manufacturing plantsApproximately 15per cent of the lumber used comes from outside California CORONA CITRUS ASSOCIATIONS83assistant bookkeeper.Upon arrival by motor truck at the packinghouse of the fruit from the groves, the receivers and floor laborers re-move from the trucks the field boxes wherein the fruit is contained, cartthem into the packing house and place them or the fruit on proper con-veyor belts, into hoppers or into the-so-called "pre-sorter."The floorlaborers also stack and load boxes of fruit which have been packed, anddo various other jobs around the packing house.Many of the opera-tions performed in the packing house are done automatically by ma-chines.The fruit placed in the "pre-sorter," has all leaves, trash, androcks there removed, and then is dumped into a soaking tank where itpasses through brushes which scrub it with soapy water.Next thefruit goes into a tank containing a solution of borax; then past rollersand dryers; then onto a waxer where clear wax is applied; and thenpasses along on a moving belt for grading.The grading is performedby the graders who in the course of their duties systematically separatethe various grades of fruit and remove the inferior fruit.After thusbeing graded, the fruit passes into bins.The packers stand alongsidethe bins and pick up the fruit, wrap it, and place it in boxes accordingto a set standard of packing.The grading and packing work is doneexclusively by women.After the packcws finish packing the boxes offruit, the boxes are placed on a moving belt which conveys them to thelidding machine where the lidders nail on the tops of the boxes.Thelidded boxes are checked by the tally girls and are then conveyed intothe "pre-cooler" storage room where they remain from 8 to 10 daysafter which they are trucked to the loading platform by the floorlaborers and'placed in railroad cars adjacent to the packing house tobe shipped to markets within California, in other States,-and in foreigncountries.The box makers operate box machines which make the boxesinwhich the fruit is packed.The mechanics oil and grease thepacking-house machinery.The so-called assistant bookkeeper checksand keeps a record of fruit going in and out of the, "pre-cooler" storage,but the larger part of his time is spent in stacking boxes.The question concerning representation which we hereinafter findto have arisen involves the afore-mentioned packing-house workers.As above stated, the Company contended in support of its motion todismiss the proceedings that these workers are excepted, as agricul-tural laborers, from the provisions of the Act.This contention isT^ ithoutmerit.h1We find that the afore-mentioned employees of"North Whittier HeightsCitrusAssociation vNational Labor RelationsBoard,109F. (2d) 76-(C. C A 9),enf'gMatter of North Whittier Heights Citrus AssociationandCitrus PackingHouse WorkersUnion,Local No 21091,10 N L R B 1269See alsoMatter of Sierra Madre-Lamanda Citrus AssociationandBenjamsnH Bet'x,an sndi-vidual doing business as Beta PackingCompanyandCitrusPackingHouseWoibersUnion,Local No 20,00,28 N L R B 143, and cases cited in footnote 12 therein DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Company are not agricultural laborers, within the meaning ofthe Act.IV.THE QUESTION CONCERNING REPRESENTATIONOn April 4, 1940, the Conlptuiy refused, although requested bythe Fruit and Vegetable Workers Union, to bargain collectively withthat labor organization as the statutory representative of workersemployed by the Company in its packing house, on the ground,among others, that the Company and its employees were not subjectto the Act.Thereafter, that union filed the petition herein claimingto represent these employees for collective bargaining purposes andalleging that a question concerning their representation had arisen.Plainly, the refusal of the Company to bargain collectively gave riseto such a question.As above stated, on May 27, 1940, the Union waschartered as a local of the United comprising as its members, andhence representing for collective bargaining purposes, the member-ship of the United in and about Corona, California, with jurisdictionover the afore-mentioned employees of the Company either affiliatedwith or applying for membership in the United '12 Whom the Fruitand Vegetable Workers claimed to represent and as to whom the ques-tion concerning representation had arisen. ' While it is not slho-,w-nwhether the Union upon assuming jurisdiction over said employees-of the Company, and thus, representing them for collective bargain-ing, as set forth in Section VII,infra,ever requested collective bar-gaining of the Company, it is evident in view of the maintainedposition of the Company concerning the application of the Act toitself and its packing-House workers, and Ave find, that any such requesthad it been made would not have been granted.13The question con-cerning representation of these employees brought about by theCompany's position continued to exist, and now exists, irrespective ofof the change in the structure of the United which resulted in anassignment to the Union of jurisdiction over and representation ofthe employees involved herein.That question is presented by thepetition, as amended, and by the record before us.We find that a question has arisen concerning the representationof employees of the Company.12 see Section VII,infr a13We have held under analogous circumstances that the labor organization involved"is entitled to have its status as a statutory bargaining agency clarified and to presentthat question concerning representation to the Board"Matter of National Mineral Com-panyandChronic Furniture, Handlers and Miscellaneous Ciafts Union, Local No 658 ofthe Upholsterers' International Union affiliated with the American' Federation of Labor,successors to Beauticians' Supplies and CosmeticWoi'tersUnson,'Local 21107 (A, F of L ),25 v L R B 3- CORONA CITRUS ASSOCIATIONS85V.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPON"CONIMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States,and between the States and foreign countries, and tends to lead tolabor disputes burdening and obstructing commerce and the free flowof commerce.\'I.TIIL AI'PROJ'RIAJE UNITThe petition alleges that "all production employees employed inprocessing, grading, packing and shipping products of the Company;and maintenance employees wherever located," but excluding officialsof the Company, supervisory employees, employees having the right tohire and/or fire, and clerical employees wherever located" 15 consti-tute a unit appropriate for the purposes of collective bargaining,vv ithin the meaning of Section 9.As further defined by evidencetaken at the hearing, the unit would include receivers, general floorlaborers, graders, packers, lidders, tally girls, box makers, mechanics;and an assistant bookkeeper.The Company does not contend thatsuch a unit would be inappropriate for collective bargaining, and hasno objection to such a unit being found to be appropriate. AVe seeno reason for not so finding.Accordingly, we find that all produc-tion employees of the Company employed in processing, gracing,packing and shipping products of the Ccnnpany, and all maintenanceemployees wherever located, incluchug receivers, general floor la-borers, graders, packers, lidders, tally girls, box makers, mechanics,and the assistant bookkeeper, but excluding officials of the Company,supervisory employees, employees having the right to hire and/or fire,and clerical employees wherever located, constitute a unit appropriatefor the purposes of collective bargaining and that said unit will insureto the employees of the Company the full benefit of the right to self-organization and to collective bargaining and otherwise effectuatethe policies of the Act.vii. DE'I'ERMTNATION OF REPRESENT'TTVESAs of May 1 to 16, 1940, the Company employed 73 persons withinthe unit we have found to be appropriate. It appears from a state--14 There is no showing as to what is meant by"wherever located "However, no issuehas been raised concerning he matter,and, as stated,the Company has no objection tothe unit claimed in the petition to be appropriate15 See footnote 14,supra2S i036-42-vol 25i 86DECISIONS OF NATIONAL LABOR RELATIONS BOARDment and report made at the hearing by the Trial Examiner thatbetween March 11 and April 17, 1940, a substantial number of thesepersons executed certain union application cards making applicationof the United for membership in the United, and authorizing theUnited "its local[,] 18 district and national offices [officers] 1' andagents" to represent them "in all matters pertaining to wages, hours,and conditions of work."We construe these cards as designating theUnited and also the officers aiid agents of the local having from timeto time jurisdiction over the applicant, as collective bargaining rep-resentative.We already have found that on May 27, 1940, the Unionwas chartered as a local of the United, comprising in part as itsmembers the membership of the United among the Company's em-ployees and having jurisdiction over the Company's employees.Wepresume, and find, in view of the provisions of the constitution of theUnited, that an application for membership in the United is also anapplication for membership in the appropriate local or locals ofthe United having jurisdiction over the applicant, in this instance,the Union. In view of the foregoing and upon the record we findthat a substantial number of the employees of the Company by theirapplications for membership in the United, and, therefore, in theUnion, as well as by their afore-mentioned authorizations, havedesignated the Union as their collective bargaining representative.However, under all the circumstances, we are of the opinion, and find,that the question which has arisen concerning representation of em-ployees of the Company can best be resolved by holding an electionby secret ballot.Accordingly we shall direct that an election beheld among those employees in the appropriate unit who were em-ployed by the Company during the j)ay-roll period next preceding thedate of the Direction of Election, subject to such limitations andadditions as are set forth in the Direction.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF L. w1.A question affecting commerce has arisen concerning the rep-resentation of the employees of Corona Citrus Association, Corona,California, within the meaning of Section 9 (c) and Section 2 (6)and (7) of the National Labor Relations Act.ie It is apparent that an error was made in transcription of the hearing and thatthe conjunctive "local district"was not intended,in view of the provisions of the con-stitution of the United which refer to locals and districts,and not to local districts17This appears to be another error in tianscription_ CORONA CITRUS ASSOCIATIONS872.All production employees of the Company at Corona, Califor-u:a, employedin processing,grading, packing and shipping productsof the Company and all maintenance employeeswhereverlocated,includingreceivers,general floor laborers, graders, packers,lidders,Ially girls, box makers,mechanics,and the assistant bookkeeper,but, excluding officials of the Company. supervisoryemployees, em-ployees having the right to hireand/or fire,and clerical employeeswherever located constitutea -unit appropriate for purposes of col-lective bargaining, within the meaning of Section 9 (c) of the Na-tionalLabor Relations Act.DIRECTION OF ELECTIONBy virlue of :uid pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, and pursuant to Article III, Section8, of National Labor Relations Board Rules and Regulations-Series2, as :upended, it is herebyDIRECTED that, as part of the investigation authorized by theBoard to ascertain representatives for the purposes of collectivebargalunlg with Corona Citrus Association. Corona, California, allelection by secret ballot shall be conducted as early as possible butnot later than thirty (30) days from the date of this Direction ofElection, under the direction and supervision of the Regional Di-rector for the Twenty-first Region, acting in this matter as agentfor the National Labor Relations Board and subject to Article III,Section 9, of said Rules and Regulations, among, all production em-ployees of the Company at Corona, California, employed in proces-sing, grading, packing and shipping products of the Company andallmaintenance employees wherever located, including receivers, gen-eral floor laborers, graders, packers, hdders, tally girls, box makers,mechanics, and the assistant bookkeeper, whose names appear on thepay roll of the Company during the pay-roll period next precedingthe date of this Direction of Election including employees not onthat pay roll because they were ill or on vacation, but excludingthose on said pay roll who have since quit or been discharged forcause, and further excluding officials of the Company, supervisoryemployees, employees having the right to hire and/or fire, andclerical employees wherever located, to determine whether or not theydesire to be represented by Corona Citrus Workers Industrial Union,Local #342 of the United Cannery, Agricultural, Packing and AlliedWorkers of America., C. I. 0., for the purposes of collective bargain-ing; Provided, however, that said labor organization file with the 88DECISIONSOF NATIONALLABOR RELATIONS BOARDRegional Director as part of the record herein a statement made byit'or its agent in that behalf setting forth that it assents to the sub-stitution of itself as party petitioner herein, waives any right to noticeof or participation in a hearing upon the petition, and binds itself tothe record as made and to the Direction of Election to the same ex-tent as Fruit, and Vegetable Packing House Workers Union #78,affiliated with United Cannery, Agricultural, Packing and AlliedWorkers of America would have been bound as a party petitioner.MR. WILLIAM M. LEISERSON took no part in the consideration ofthe above Decision and Direction of Election.